Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 5-7, 9-10, 12, 20 and 26-35 are pending.  

Applicant’s election without traverse of Group III that read on macromolecular prodrug PEG-[SN22]4 in the reply filed on January 11, 2021 is acknowledged.

Claims 3, 5-7, 9-10, 12, 20, 26, 27 and 29 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 28 and 30-35, drawn to a macromolecular prodrug PEG-[SN22]4 and a method of treating neuroblastoma, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/732,199, filed September 17, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on August 13, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 32-35 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Kozlowski et al (US 20160144045, published May 26, 2016; PTO 892).
Kozlowski teaches a method for treating a human subject (see para. [0089]) having solid tumor e.g., brain cancer as per claims 32-35 (see para. [0214]), said method comprises administering to said subject an agent such as a 4-arm PEG conjugated to camptothecin or camptothecin analog thereof, see para. [0104], [0116], reference claim 6.  Examples of camptothecin analogs include, but are not limited to, 7-ethyl camptothecin (aka SN22), see para. [0168].   The reference drug conjugate has the advantages of increased drug loading while avoiding impurities, see para. [0108], [0180].  Thus, the reference teachings anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski et al (US 20160144045, published May 26, 2016; PTO 892) in view of Zamboni et al (US20070254019, published Nov 1, 2007; PTO 892). 
The teachings of Kozlowski have been discussed supra.  
Kozlowski does not teach treating neuroblastoma. 

Claim 31 is included as Kozlowki teaches human subject with brain cancer, see para. [0089]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat neuroblastoma in a human subject as taught by administering an effective amount of the 4-arm PEG conjugated to camptothecin analog 7-ethylcamptothecin (each arm is linked to 7-ethylcamptothecin or PEG-[SN22]4) of Kozlowski to a human subject with neuroblastoma as taught by Zamboni with a reasonable expectation of success, i.e., 7-ethylcamptothecin (SN22) has been used to treat brain cancer, including but not limited to neuroblastoma in a human subject as taught by Zamboni.  
One of ordinary skill in the art would have been motivated to do so because Kozlowski teaches the multi-arm or 4-arm PEG conjugated to any drug has the advantages of increased drug loading while avoiding impurities, see para. [0108], [0180]. 
One of ordinary skill in the art would have been motivated to do so because Zamboni teaches 7-ethylcamptothecin (aka SN22) conjugates have been used for treating brain cancer, see para. [0030]. 
Furthermore,  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644